SEARS, Justice,
concurring.
There is no question that Texas courts have previously found that a proper challenge to alleged error in voir dire1, peremptory challenges2, exclusions of admissible evidence3 or in the jury instruction4 is sufficient to preserve reversible error without the additional requirement of alleging error in the jury findings. Obviously, if such reversible error occurs that prevents the party from having a fair trial, it also prevents the jury from reaching answers that are consistent with the law and the facts. The error is not in the jurys failure to find, the error is in the courts failure to give the jury the opportunity to find.

. Babcock v. Northwest Memorial Hospital, 767 S.W.2d 705 (Tex.1989).


. Garcia v. Central Power & Light Co., 704 S.W.2d 734 (Tex.1986).


. Grain v. Hill County, 613 S.W.2d 367 (Tex.Civ.App.—Waco 1981, writ ref'd n.r.e.).


. Wisenbarger v. Gonzales Warm Springs Rehabilitation Hospital Inc., 789 S.W.2d 688 (Tex.App.—Corpus Christi 1990, writ denied).